Citation Nr: 9929420	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-01 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Robert C. Wilson, Jr. Attorney 
at Law  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from March 23, 1937, to 
August 14, 1939, and from August 16, 1939, to September 6, 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
RO, which, inter alia, denied service connection for a 
stomach disorder.  This RO decision also confirmed and 
continued a 10 percent evaluation for service-connected 
psychoneurosis, anxiety state.  

While the appeal initially included other claims, in October 
1998, the Board granted service connection for chronic 
obstructive pulmonary disease and emphysema.  At that time, 
the Board also denied claims of service connection for heart 
and leg disorders.  The Board remanded the stomach and 
anxiety claims.


FINDINGS OF FACT  

1.  During active duty, the veteran experienced full-body 
nitrogen mustard gas exposure.  

2.  No competent medical evidence has been submitted to link 
any current stomach disorder to the veteran's military 
service, or event coincident therewith, such as full-body 
nitrogen mustard gas exposure.  

3.  The veteran's service-connected anxiety disorder is 
manifested by, at most, occasional anxiety, a depressed mood, 
and some concentration difficulties, with symptoms resulting 
in no more than mild industrial impairment.  There is no 
evidence of any panic attacks, memory loss, or intermittent 
inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a stomach disorder is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310, 3.316 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.130, 
Diagnostic Code 9413 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9410 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Stomach Disability

It is initially noted that the veteran and his attorney 
contend that the veteran has a stomach disorder which is due 
to service, particularly, one which is due to in-service 
exposure to mustard gas.  In this regard, the Board notes 
that a March 1994 letter from the Historical Division of the 
U.S. Army Chemical and Biological Defense Command (USACBDC) 
to the RO reflects that, based on a review of documents that 
the RO provided to USACBDC, one of the veteran's statements 
regarding his training of other servicemen in chemical 
warfare may have accurately reflected one of the duties given 
him.  USACBDC stated that these duties were "usually" 
accomplished using one of two methods.  One of the methods 
was a "detonation" test, designed to enable trainees to 
identify the smell of mustard gas and other gases.  USACBDC 
described this method as firing a cloud of gas at trainees, 
using a sample amount of gas "sufficient to produce an 
easily identifiable odor when detonated."  Instructors were 
told to order trainees to walk into the cloud when the gas 
was fired, and to take a sniff of the gas.  Prior to the 
detonation, the gas samples (approximately one ounce each) 
were contained in sealed glass tubes.  

Here, the Board finds that the veteran in fact experienced 
full-body exposure to nitrogen mustard gas on at least one 
occasion during active military service, for the following 
reasons.  To begin, May 1942 letters from his commanding 
officers, and the veteran's testimony, credibly emphasize 
that his duties included duty as the unit gas non-
commissioned officer.  USACBDC's March 1994 letter indicates 
that such duties may have included training others in 
identification of gases.  The veteran's November 1994 RO 
hearing testimony regarding the field testing he conducted, 
matches USACBDC's description of the detonation test in 
significant detail, particularly regarding the use of small 
glass vials of nitrogen mustard gas.  Notably, the detail 
provided by USACBDC is not described elsewhere in the record, 
and there is nothing in the record to reflect that the 
veteran or his attorney reviewed USACBDC's description prior 
to the November 1994 hearing.  USACBDC's letter reflects that 
gas identification training was "usually" done by either a 
sniff or detonation test.  Given that the veteran's testimony 
is consistent with historical evidence of such testing, the 
Board finds that the weight of the evidence tends to show 
that, in the eight to twelve weeks after completion of a 
September 1942 course in chemical training, the veteran 
actually conducted field detonation tests of nitrogen mustard 
gas.

Moreover, in February 1994, the veteran stated that, during 
one of the detonation tests, he was exposed to mustard gas 
without protective clothing, and that during any detonation 
test, he did not don a mask until after the vial had been 
detonated.  There is no extrinsic evidence which directly 
corroborates this statement, and USACBDC's description 
indicated that trainees were to enter the gas cloud, without 
mentioning whether instructors, such as the veteran, were 
exposed.  However, assuming that he conducted detonation 
testing, it is reasonable to infer that he experienced the 
full-body exposure that he described, especially given his 
proximity to the detonation.  In any case, the Board finds 
that the veteran's testimony is credible, and is entitled to 
significant probative value, especially because his account 
of events is corroborated by USACBDC's letter.  Moreover, 
38 C.F.R. § 3.316, which relates to mustard gas claims, does 
not require definitive evidence of the claimed exposure 
beyond what has been presented in this case.  (Notably, a 
proposed version of 38 C.F.R. § 3.316 required "verified" 
exposure as an element of a presumptive service connection 
claim, but this requirement was deleted from the final rule.  
Compare 59 Fed.Reg. 3,532 (1994) with 59 Fed.Reg. 42,499 
(1994).)  Also, there is no evidence which directly tends to 
show that he was not exposed to mustard gas.  Accordingly, 
the weight of the evidence shows that, in late 1942, the 
veteran experienced full-body exposure to nitrogen mustard 
gas.  

As noted above, there is a regulation applicable to claims of 
service connection for disorders related to full-body 
exposure to certain vesicants during active duty, including 
nitrogen mustard gas.  38 C.F.R. § 3.316; see also 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The only disorders which may be 
presumed as due to mustard gas exposure include, chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal cancer; laryngeal 
cancer; lung cancer (except mesothelioma); squamous cell 
carcinoma of the skin; and chronic forms of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease; and acute non-lymphocytic leukemia.  Id.  

It is pointed out, however, that even though the veteran's 
full-body exposure to mustard gas is conceded, stomach 
disorders are not among the disorders listed in 38 C.F.R. 
§ 3.316.  See Brock v. Brown, 10 Vet. App. 155, 158, 164 
(1997) (where disability claimed as service connected was not 
among diseases listed in regulation as presumptively due to 
in-service herbicide exposure, the claim is not well 
grounded, at least as to application of the presumption).  
Thus, with application of Brock to the facts of the instant 
case, a well-grounded claim on the basis of § 3.316 is not 
shown.  Brock, supra.  Thus, consideration of service 
connection on other legal bases must be considered, including 
direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In considering whether the claim of service connection on a 
direct basis is well grounded, there must be (1) competent 
evidence of a current disability (generally, a medical 
diagnosis), (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence, as appropriate), 
and (3) a nexus between the in-service injury or disease and 
the current disability (generally, medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  See also Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  

In this regard, it is the appellant, not VA, who has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, in the 
absence of evidence of a well-grounded claim, VA is under no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc);Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran's rather extensive service medical records do not 
show a chronic stomach disorder, but merely reflect 
complaints of stomach symptomatology and an extended search 
by service medical personnel for an appropriate explanation 
or diagnosis.  After several months of treatment and 
observation, the stomach symptoms were associated with the 
veteran's service-connected anxiety disorder without 
separate, organic stomach pathology being diagnosed, 
including on examination at separation from service in 
September 1943.  Specifically, service medical records show 
treatment, from January 1943 to May 1943, for complaints of 
epigastric pain and soreness.  Undated administrative records 
show notation of a history of occasional treatment for an 
"ulcer" from January 1943 through May 1943.  However, the 
treatment records of May 1943 show initial diagnoses of 
chronic gastritis and varicocele; other diagnoses were ruled 
out over the following months.  In June 1943, x-ray studies 
of the gall bladder were normal; a working 
diagnosis/impression of ulcer, duodenum, moderately severe, 
was entertained.  However, on subsequent re-examination in 
August 1943, it was felt that the veteran's gastrointestinal 
symptoms were "largely due to psycho-spasm of a functional 
basis."  A neuro-psychiatric consultation was obtained in 
August 1943 as well.  The resulting opinion indicates that 
the veteran was recommended for discharge from service due to 
the probability of frequent and prolonged hospitalization for 
his psychoneurosis, which was manifested by, "an elaboration 
of epigastric distress."  On separation examination in 
September 1943, the veteran's general condition was 
considered good.  No organic stomach pathology was reported 
or found on examination.  The veteran was specifically noted 
to be asymptomatic.  The veteran was recommended, and given, 
a certificate for disability discharge (CDD) due solely to 
his psychiatric disorder.  The CDD makes no reference to any 
physical disorder, including any abnormality of the stomach.  

Service connection for a duodenal ulcer was denied by RO 
rating decision dated in February 1944, on the basis that the 
disorder was not shown by the evidence of record.  Service-
connection for psychoneurosis, anxiety-type, moderate, was 
established at that time.  Upon the receipt of additional 
service medical records, a March 1944 rating decision 
continued the denial of service-connection for an ulcer.  

On VA psychiatric examination in July 1951, the veteran 
reported that his stomach bothered him when he was upset, and 
he expressed fear that he may have an ulcer.  A diagnosis of 
anxiety disorder manifested by headaches and stomach distress 
was given.  

In March 1993, the veteran submitted a claim for service 
connection for various disorders, including a stomach 
condition, claimed as due to exposure to mustard gas.  
Treatment records submitted in support of his claim included 
a VA Medical Certificate dated in April 1977.  At that time, 
the veteran was noted to be receiving treatment for 
congestion.  The veteran reported feeling sick in the throat 
and the stomach.  No regular medications were being taken, 
but the veteran was given Maalox, apparently for stomach 
symptoms.  The sole diagnosis was mild emphysema.  

More recent private treatment records, dated from April 1987 
to January 1999, show on-going treatment for various 
disorders.  Diagnoses of esophageal reflux, mild stricture of 
the pyloric opening, without ulceration, and proximal 
gastritis are shown.  See St. Francis Hospital physical 
examination report of April 1987, and endoscopy report of 
November 1987.  In November 1987, it was noted that the 
veteran had a long history of substernal burning, 
regurgitation, and mild dysphagia, all of which had been more 
severe over the previous two months.  In November 1998, upon 
treatment for various symptoms, the veteran was found, inter 
alia, to have had an abnormal upper gastrointestinal 
examination.  The abnormality of the greater curvature was 
thought to be a little suspicious, but not diagnostic for a 
malignancy or ulceration.  An abdominal ultrasound was 
unremarkable; no gall stones were found.  Diagnoses were 
congestive heat failure and COPD, and an assessment of 
gastroesophageal reflux was also given.  December 1998 
endoscopic testing revealed goblet cell intestinal metaplasia 
from the gastric biopsies, and goblet cell intestinal 
metaplasia, with detached fragments of minimally hyperplastic 
squamous epithelium, from the esophageal biopsies.  

In January 1999, the veteran was provided a VA psychiatric 
examination.  In pertinent part, along with the veteran's 
complaints of anxiety and depression, he reported respiratory 
and cardiac difficulties, as well as gastrointestinal 
problems.  

In short, none of the medical evidence tends to show that the 
veteran had any identifiable stomach pathology during 
service, or that any currently shown stomach disorder is due 
to such service.  While in-service complaints of stomach 
symptomatology, initial working diagnoses, and diagnostic 
impressions regarding the stomach are shown, including 
consideration of a diagnosis of a duodenal ulcer, the final 
diagnosis was that the veteran had no separate stomach 
pathology, but only symptoms of a psychiatric disorder.  
Accordingly, the service medical records tend not to support 
the veteran's assertion of entitlement to service connection 
on a direct basis for an organic stomach disorder.  

The Board notes that, while current treatment records show 
various gastrointestinal disorders, no evidence is of record 
linking any current stomach diagnosis to the veteran's 
service which ended in 1943, or to any already service-
connected disability.  Without medical evidence of such a 
link, his service connection claim is not well grounded under 
Caluza, supra.  Without the medical nexus evidence that any 
current stomach disorder is due to service, or that current 
disability is traceable to continued symptoms since service, 
his claim of service connection is not well grounded.  Id; 
38 C.F.R. §§ 3.303, 3.306, 3.310 (1998); 7 Vet. App. 439 
(1995); Savage v. Gober, 10 Vet. App. 489, 494-95, 497 
(1997).  

It has been asserted on the veteran's behalf that he is 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107 
(West 1991).  However, the benefit-of-the-doubt doctrine only 
applies if VA adjudicators reach the merits of the claim.  As 
the veteran has not presented a well-grounded claim, the 
Board does not reach the merits, and the benefit-of-the-doubt 
doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding an opinion on a medical 
issue.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to render an opinion on a 
medical matter, such as a diagnosis or medical nexus to 
service.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  While the veteran notes that he has continued to 
experience pain and other stomach symptomatology since 
service, without competent (i.e., medical) evidence of a 
nexus between any current stomach disability and his military 
service, his assertions are not sufficient to establish his 
claim as well grounded.  Id.; Savage, 10 Vet. App. at 498.  

Evaluation of Service-connected Psychiatric Disability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9413 (1998), 
effective November 7, 1996, a 10 percent evaluation is 
assigned for a showing of occupation and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medications.  A 30 percent evaluation is 
assigned for anxiety disorder which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130 (1998).

In considering the evidence of record, the Board finds that 
there is no basis for an evaluation in excess of a 10 percent 
rating for the veteran's service-connected anxiety disorder 
under these newer rating criteria.  On VA examination in 
January 1999, the first examination of the veteran in over 45 
years, the veteran denied undergoing any treatment.  He 
reported difficulty with the recent death, one and one-half 
years earlier, of his wife of over 50 years, as well as some 
difficulty with his six children, specifically in the way 
they were operating and managing his company.  

On examination, the veteran reported that his nerves had not 
gotten any worse over the years.  He indicated that his mind 
was pretty clear, although he experienced depression and was 
tearful when he thought of his wife.  The veteran reported 
some difficulty with his sleep once or twice a week.  He also 
complained of having a fair to poor appetite, with some lack 
of energy.  The veteran indicated that, while he had had 
suicidal feelings after his separation from service, he no 
longer had such feelings.  Additionally, past occasional 
episodes of anger, with shaking, were reported, but he 
indicated that this seldom happened more recently.  

On mental status examination, the veteran was alert, 
oriented, pleasant, and cooperative.  Mood was occasionally 
depressed, with euthymic affect.  Speech had regular rate and 
rhythm; there was no psychomotor agitation or retardation; 
facial expressions were pleasant, with good eye contact; 
thought processes were somewhat slowed, but logical and goal 
directed.  He denied any auditory or visual hallucinations; 
there was no evidence of any delusional material, and the 
veteran denied any suicidal or homicidal ideations.  Memory 
was intact for immediate, recent and remote events.  The 
veteran had slight insight into his condition.  Diagnosis was 
generalized anxiety disorder, and adjustment disorder with 
depressed mood.  The VA examiner identified stressors to be 
problems with his primary support system--the loss of his 
wife.  A Global Assessment of Functioning (GAF) score of 80 
was set.  The examiner concluded that the veteran's GAF score 
evidenced a level of functioning which remained relatively 
well, with only some "minor difficulties."  The veteran's 
symptoms were thought to be "very minor," with very little 
effect in terms of his daily life.  His problems with social 
adaptability and interaction with others were thought to 
remain in the mild range, and difficulties affecting 
flexibility, reliability and efficiency in an industrial 
setting also in the mild range.  

Considering the description of the symptoms experienced by 
the veteran, and the examiner's characterization of the 
degree of difficulty experienced due to anxiety, the Board 
finds that symptoms of service-connected anxiety do not 
approach, or more nearly approximate, the criteria for a 30 
percent evaluation under Diagnostic Code 9413 (1998).  As the 
foregoing reflects, the record contains no medical evidence 
of anxiety symptoms which result in any intermittent 
inability to perform occupational tasks.  Nor are panic 
attacks shown, and there is no showing of any memory loss, 
mild or otherwise.  Accordingly, the criteria for a 30 
percent evaluation are not met.  38 C.F.R. § 4.130 (1998).

Turning to the criteria in effect prior to November 7, 1996, 
the Board notes that a 30 percent rating was assignable when 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
(1996).  A 10 percent rating was assignable when disability 
was less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Id.  The term 
"definite" as used in the criteria for a 30 percent rating 
has been taken to mean "distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

As noted above, the veteran's symptoms have been 
characterized as only mildly disabling.  Indeed, there is a 
definite indication in the recent examination that the 
veteran's symptoms are so minor that there is no more than a 
mild reduction in initiative, flexibility, efficiency, or 
reliability.  Absent such problems, a 30 percent rating is 
not warranted under the old rating criteria.  In other words, 
the veteran's disability due to anxiety is no more than 
"moderately" or mildly disabling.  38 C.F.R. § 4.132 
(1996).  The preponderance of the evidence is against the 
claim, whether considered under the old or new criteria.  

For the foregoing reasons, the Board concludes that no more 
than the currently assigned 10 percent evaluation for 
service-connected anxiety disorder is warranted. The Board 
notes that, while the veteran's service-connected anxiety 
disorder was apparently manifested during service, at least 
in part, by complaints of stomach distress, currently the 
veteran is shown to have actual gastrointestinal pathology 
apart from any non-organic gastrointestinal symptoms.  While 
the record on this point may not be totally clear, the 
salient point made is that the veteran has not been service 
connected for gastrointestinal disease or any 
psychophysiologic factors affecting gastrointestinal 
condition.  Consequently, further consideration of such 
symptoms is not appropriate.  


ORDER

Service connection for a stomach disorder is denied.

An evaluation in excess of 10 percent for service-connected 
anxiety disorder is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

